         Case 19-20020 Document 21 Filed in TXSB on 01/24/19 Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION                                              ENTERED
                                                                                                 01/24/2019
IN RE:                             §
                                   §                     CASE NO: 19-20020
SAM KANE BEEF PROCESSORS, LLC; §                         CHAPTER 11
dba KANE BEEF; dba SKB ACQUISITION §
COMPANY, LLC; dba SAM KANE BEEF §
PROCESSORS, INC.                   §
                                   §
      Debtor(s).                   §                     DAVID R. JONES

                          ORDER GRANTING COMPLEX
                    CHAPTER 11 BANKRUPTCY CASE TREATMENT

       This case was filed on January 22, 2019. The case was not designated as a complex
chapter 11 case. Based on its review of the initial pleadings, the Court concludes that the
complex chapter 11 case designation is appropriate, will better serve constitutes in the case and
promote equal treatment to all. Accordingly, the Court orders:

        1.      The Debtor must maintain a consolidated master service list identifying the
parties that must be served whenever a motion or other pleading requires notice. Unless
otherwise required by the Bankruptcy Code or Rules, notices of motions and other matters will
be limited to the parties on the master service list. The master service list must initially include
(a) the Office of the United States Trustee for the Southern District of Texas, (b) the Debtor, (c)
the attorneys for the Debtor, (d) the Debtor’s pre- and any post-petition secured lenders, (e) the
Debtor’s twenty (20) largest unsecured creditors, (f) those persons who have formally appeared
in these chapter 11 cases and requested service pursuant to Bankruptcy Rule 2002, and (g) all
applicable government agencies to the extent required by the Bankruptcy Rules and the Local
Rules. Any party in interest that files a Notice of Appearance will be added to the master service
list.

           a. Parties on the master service list who appear in this case through counsel or
              submit a request for service by CM/ECF will be served with pleadings and orders
              through the CM/ECF notification system. No mail notice will be required.

           b. All other parties on the master service list must be served by regular mail or e-
              mail (if such party agrees).

           c. The initial master service list must be filed within three days after entry of this
              order. A revised list must be filed seven days after the initial master service list is
              filed. The Debtor must update the list, and must file a copy of the updated list, (i)
              at least every seven days during the first thirty days of the case; (ii) at least every
              fifteen days during the next sixty days of the case; and (iii) at least every thirty
              days thereafter throughout the case.
1/3
        Case 19-20020 Document 21 Filed in TXSB on 01/24/19 Page 2 of 3




        2.    The Court will publish on its website available complex hearing dates for these
cases at www.txs.uscourts.gov. Additional hearing dates may be obtained from the Court’s Case
Manager.

          a. All motions and other matters requiring a hearing, but not requiring an expedited
             or emergency hearing, shall be noticed for hearing on the next hearing day that is
             at least twenty-one (21) days after the notice is mailed. As a preface, to each
             pleading, just below the case caption, in lieu of the language required by any
             Local Bankruptcy Rule, the pleading shall state:

              A HEARING WILL BE CONDUCTED ON THIS MATTER ON
              _____________________ AT ____ AM/PM IN COURTROOM 40_, 4th
              FLOOR, UNITED STATES BANKRUPTCY COURT FOR THE
              SOUTHERN DISTRICT OF TEXAS, 515 RUSK AVENUE, HOUSTON,
              TEXAS 77002. IF YOU OBJECT TO THE RELIEF REQUESTED, YOU
              MUST RESPOND IN WRITING, SPECIFICALLY ANSWERING EACH
              PARAGRAPH OF THIS PLEADING. UNLESS OTHERWISE DIRECTED
              BY THE COURT, YOU MUST FILE YOUR RESPONSE WITH THE
              CLERK OF THE BANKRUPTCY COURT WITHIN TWENTY-ONE
              DAYS FROM THE DATE YOU WERE SERVED WITH THIS
              PLEADING. YOU MUST SERVE A COPY OF YOUR RESPONSE ON
              THE PERSON WHO SENT YOU THIS PLEADING; OTHERWISE, THE
              COURT MAY TREAT THE PLEADING AS UNOPPOSED AND GRANT
              THE RELIEF REQUESTED.

          b. Parties requiring an expedited or emergency hearing should (i) calendar the matter
             for a hearing on an available hearing date posted on the Court’s website; or (ii) if
             an acceptable date is not available, contact the Court’s case manager for a special
             setting. The party seeking expedited or emergency relief must comply with the
             usual Court requirements for explanation of the need for an expedited hearing.
             The party requesting the hearing is responsible for providing proper notice in
             accordance with this order and the Bankruptcy Code and applicable Rules. At the
             scheduled hearing, the Court will determine whether to allow emergency or
             expedited consideration. As a preface, to each emergency or expedited pleading,
             just below the case caption, in lieu of the language required by any Local
             Bankruptcy Rule, the pleading shall state:

              AN EMERGENCY/EXPEDITED HEARING WILL BE CONDUCTED ON
              THIS MATTER ON _____________________ AT ____ AM/PM IN
              COURTROOM 40_, 4th FLOOR, UNITED STATES BANKRUPTCY
              COURT FOR THE SOUTHERN DISTRICT OF TEXAS, 515 RUSK
              AVENUE, HOUSTON, TEXAS 77002. IF YOU OBJECT TO THE RELIEF
              REQUESTED, YOU MUST RESPOND IN WRITING, SPECIFICALLY
              ANSWERING EACH PARAGRAPH OF THIS PLEADING. UNLESS
              OTHERWISE DIRECTED BY THE COURT, YOU MUST FILE YOUR
2/3
         Case 19-20020 Document 21 Filed in TXSB on 01/24/19 Page 3 of 3



               RESPONSE WITH THE CLERK OF THE BANKRUPTCY COURT
               PRIOR TO THE SCHEDULED HEARING. YOU MUST SERVE A COPY
               OF YOUR RESPONSE ON THE PERSON WHO SENT YOU THIS
               PLEADING; OTHERWISE, THE COURT MAY TREAT THE PLEADING
               AS UNOPPOSED AND GRANT THE RELIEF REQUESTED.

       3.      The Court’s procedures for telephonic participation in hearings are published on
the Court’s website. Those procedures apply in these cases. No motion is required to authorize
telephonic participation. Dial-in information and participation information is on the website.

        4.      If a matter is properly noticed for hearing and the parties reach a settlement of the
dispute prior to the final hearing, the parties may announce the settlement at the scheduled
hearing. If the Court determines that the notice of the dispute and the hearing is adequate notice
of the effects of the settlement, (i.e., that the terms of the settlement are not materially different
from what parties in interest could have expected if the dispute were fully litigated) the Court
may approve the settlement at the hearing without further notice of the terms of the settlement.

        5.     Unless a different date is subsequently ordered by the Court, the bar date for the
filing of proofs of claim and proofs of interest is (i) 180-days after the petition date for
governmental units; and (i) for all other entities, 90-days after the first date set for the meeting of
creditors under 11 U.S.C. § 341(a).

        6.      The Debtor must give notice of this order to all parties in interest within seven
days. If a party in interest objects to the provisions of this order, that party may file a motion
articulating the objection and the relief requested. After hearing the objection and any responses
the Court may reconsider any part of this order and may grant relief, if appropriate.

       7.      The Bankruptcy Local Rules apply to these cases, subject to the following
modifications:

           a. Bankruptcy Local Rule 1001-1(b) (generally applying the Local Rules of the
              District Court) does not apply.

           b. Local District Court Civil Rule 83.1 (admission to practice) applies.

           c. Appendix A to the Local Rules of the District Court (disciplinary rules) applies.


       SIGNED: January 24, 2019.


                                                   ___________________________________
                                                   DAVID R. JONES
                                                   UNITED STATES BANKRUPTCY JUDGE



3/3
